IN THE SUPREME COURT OF THE STATE OF NEVADA


                EFRAIM RODRIGUEZ PINEDO,                               No. 69345
                                  Appellant,
                              vs.
                THE STATE OF NEVADA,                                                  ED
                                  Respondent.                                  F-733 0 1 2016


                                     ORDER DISMISSING APPEAL
                            This is an appeal from a judgment of conviction. Second
                Judicial District Court, Washoe County; Jerome M. Polaha, Judge.
                           Appellant's counsel has filed a notice of voluntary withdrawal
                of this appeal. Counsel advises this court that he has informed appellant
                of the legal effects and consequences of voluntarily withdrawing this
                appeal, including that appellant cannot hereafter seek to reinstate this
                appeal, and that any issues that were or could have been brought in this
                appeal are forever waived. Having been so informed, appellant consents
                to a voluntary dismissal of this appeal. Cause appearing, we
                            ORDER this appeal DISMISSED.'

                                               A
                                        Hardesty
                                                   ec.A tisLA.;   ,J




                Saitta                                   Pickering

                     'Because no remittitur will issue in this matter, see NRAP 42(b), the
                one-year period for filing a post-conviction habeas corpus petition under
                NRS 34.726(1) shall commence to run from the date of this order.


SUPREME COURT
     OF
   NEVADA


(0) AM
                cc: Hon. Jerome M. Polaha, District Judge
                     Washoe County Public Defender
                     Efraim Rodriquez Pinedo
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A                                        2